Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claims 2 and 7, the fluorescence emission wavelength is recited as being between 310 nm and 380 nm. However, the specification does not provide proper antecedent basis for the fluorescence emission wavelength being 310 nm. In paragraph 0044 of the specification submitted on November 7, 2019, it states that “with respect to the 230/340 nm pair, excitation wavelengths between about 225 and 250 nm and emission wavelengths between about 320 and 380 nm have proven to be reliable early warning indicators of biological ammonia oxidation”, and in Table 1, regions 1-3 in the specification, it states that when the fluorescence excitation range is between 225-250 nm, the fluorescence emission range is between one of 270-330 nm, 330-380 nm or 380-600 nm, not between 310 nm and 380 nm as recited in claims 2 and 7. Therefore, the specification lacks proper antecedent basis for the claimed subject matter of the fluorescence emission wavelength being between 310 nm and 380 nm, as recited in claims 2 and 7. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step a) of claim 1 is indefinite since it is not clear what criteria are used to select the fluorescence excitation wavelength and the fluorescence emission wavelength to be used in the method. It is unclear how these wavelengths are determined, and without knowing this information, one of ordinary skill in the art would not know how to perform the method. On line 8 of claim 1, the phrase “a baseline amount of fluorescence” should be changed to –the baseline amount of fluorescence—since this baseline has been positively recited in step b) of claim 1. In step c) of claim 1, the “corrective action threshold” is indefinite since it is not clear what in the body of water possibly needs correcting in the method. Do the results of ammonia oxidation in the body of water need correcting? The specification describes the method of the invention as being a determination of an impending ammonia oxidation in a body of water before it actually occurs so that a remedial action may be taken to prevent the results of the ammonia oxidation and the degradation of water quality. Therefore, step c) of the method in claim 1 should recite the “corrective action threshold” as a threshold amount of the baseline fluorescence which represents an acceptable level of ammonia oxidation in the body of water, where anything above this threshold represents a possible ammonia oxidation to occur in the body of water which requires a remedial action in order to prevent. On lines 13 and 15 of claim 1, the phrase “said value representative of said measured fluorescence” should be changed to –said value representative of said measured amount of fluorescence—since an amount of fluorescence is measured from the excited sample of water in step f) of the method. Steps h) and i) of claim 1 are indefinite since it is not clear what “Stage 2” represents. Stage 2 of what? Does stage 2 represent a certain stage of ammonia oxidation in the body of water, such as a stage immediately prior to ammonia oxidation in the body of water? Does a stage 1 before stage 2 represent a stage where there is no ammonia oxidation in the body of water, and does a stage 3 after stage 2 represent a stage where ammonia oxidation is occurring in the body of water so as to produce nitrite and nitrate and to degrade the quality of the body of water? Step j) of claim 1 is indefinite since it is not clear what the “remediation effort” is supposed to remediate, and it is not clear what specific actions must be taken in the method to initiate the “remediation effort”. Does the “remediation effort” serve to prevent ammonia oxidation in the body of water? Without knowing what the “remediation effort” is supposed to remediate and what actions to take in order to initiate the “remediation effort”, one of ordinary skill in the art would not know how to perform the method. 
On line 3 of claim 6, the phrase “is greater than 1-5 mg.L-1 as C” is indefinite since it is not clear what “C” represents in this phrase. Is “C” a concentration? On lines 4-5 of claim 6, the phrase “an emission and a fluorescence emission wavelength of 470 nm” is indefinite since it does not make proper sense. This phrase should be changed to –a fluorescence emission wavelength of 470 nm--. 
Claim 7 is indefinite since it recites the exact same limitations as recited in claim 2, and therefore, is redundant with claim 2. Either claim 2 or claim 7 should be canceled or amended so as to recite different limitations. 
 Claim 12 is indefinite since it recites the exact same limitations as recited in claim 3, and therefore, is redundant with claim 3. Either claim 3 or claim 12 should be canceled or amended so as to recite different limitations. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record, including the references noted in paragraph no. 7 below, teaches or fairly suggests a method for treating a body of water with a remedial action when it is determined that ammonia oxidation in the body of water is about to occur comprising the steps of selecting a fluorescence excitation wavelength and a fluorescence emission wavelength different from the fluorescence excitation wavelength, wherein the fluorescence excitation and emission wavelengths are responsive to components in a body of water in a period of time before the onset of measurable ammonia oxidation in the body of water, determining a value representative of a baseline amount of fluorescence for the body of water excited at the selected fluorescence excitation wavelength and measured at the selected fluorescence emission wavelength, selecting a corrective action threshold based on the determined value representative of the baseline amount of fluorescence, wherein the corrective action threshold is a threshold amount of the baseline fluorescence which represents an acceptable level of ammonia oxidation in the body of water and anything above this threshold represents a possible ammonia oxidation to occur in the body of water that requires a corrective remedial action in order to prevent, collecting a sample of water from the body of water, exciting the sample of water at the selected fluorescence excitation wavelength, measuring a value representative of an amount of fluorescence from the excited sample of water at the selected fluorescence emission wavelength, comparing the value of the measured amount of fluorescence with the value representative of the baseline amount of fluorescence, determining that the body of water is in a stage 2 immediately before ammonia oxidation in the body of water begins to occur when the value of the measured amount of fluorescence is greater than the corrective action threshold, initiating a remediation effort when the body of water has entered stage 2 in order to prevent ammonia oxidation from occurring in the body of water, and when the value representative of the measured amount of fluorescence is not greater than the corrective action threshold, determining that the body of water has not entered stage 2 immediately prior to ammonia oxidation and repeating the steps of the method until it is determined that the body of water has entered stage 2 and requires a remediation effort. 
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Gilmore who teaches of a method for the determination of water treatment parameters based on absorbance and fluorescence measurements; and Helmo et al (WO 01/55717) who teach of a method for monitoring an aqueous system using fluorescence measurements by illuminating an aqueous medium with light of at least two excitation wavelengths and detecting fluorescence emitted from the aqueous medium at least two different detection wavelengths. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 29, 2021